ABSOLUTE STRATEGIES FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014, as supplemented on October 1, 2014 and January 14, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 30 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE. ABSOLUTE CREDIT OPPORTUNITIES FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014, as supplemented on October 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 30 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (888) 99-ABSOLUTE or (888) 992-2765. PLEASE RETAIN FOR FUTURE REFERENCE. AUXIER FOCUS FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated November 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 18 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (877) 3-AUXIER or (877) 328-9437. PLEASE RETAIN FOR FUTURE REFERENCE. BECK, MACK & OLIVER INTERNATIONAL FUND and BECK, MACK & OLIVER PARTNERS FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 24 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (800) 943-6786. PLEASE RETAIN FOR FUTURE REFERENCE. CARNE HEDGED EQUITY FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated March 1, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 16 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (877) 356-9055. PLEASE RETAIN FOR FUTURE REFERENCE. DF DENT PREMIER GROWTH FUND, DF DENT MIDCAP GROWTH FUND and DF DENT SMALL CAP GROWTH FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated November 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 20 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (866) 2DF-DENT or (866) 233-3368. PLEASE RETAIN FOR FUTURE REFERENCE. EXCEED STRUCTURED SHIELD INDEX STRATEGY FUND, EXCEED STRUCTURED HEDGED INDEX STRATEGY FUND, and EXCEED STRUCTURED ENHANCED INDEX STRATEGY FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated December 24, 2014, as supplemented on January 5, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on pages 15 and 16 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (844) 800-5092. PLEASE RETAIN FOR FUTURE REFERENCE. GOLDEN LARGE CAP CORE FUND and GOLDEN SMALL CAP CORE FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated November 1, 2014, as supplemented on March 27, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 19 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (800) 206-8610. PLEASE RETAIN FOR FUTURE REFERENCE. LMCG GLOBAL MARKET NEUTRAL FUND and LMCG GLOBAL MULTICAP FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014, as supplemented on November 18, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 22 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (877) 591-4667. PLEASE RETAIN FOR FUTURE REFERENCE. DIVIDEND PLUS+ INCOME FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated December 30, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 18 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (877) 414-7884. PLEASE RETAIN FOR FUTURE REFERENCE. MERK ABSOLUTE RETURN CURRENCY FUND MERK ASIAN CURRENCY FUND MERK CURRENCY ENHANCED U.S. EQUITY FUND MERK HARD CURRENCY FUND (the “Funds”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014, as supplemented on August 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 27 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (866) MERK FUND or (866) 637-5386 PLEASE RETAIN FOR FUTURE REFERENCE. MONONGAHELA ALL CAP VALUE FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated September 1, 2014, as supplemented on October 6, 2014 and December 31, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 16 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (855) 392-9331. PLEASE RETAIN FOR FUTURE REFERENCE. PAYSON TOTAL RETURN FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated August 1, 2014 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 20 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (800) 805-8258. PLEASE RETAIN FOR FUTURE REFERENCE. STEINBERG SELECT FUND (the “Fund”) Supplement dated April 15, 2015 to the Statement of Additional Information (“SAI”) dated February 1, 2015 The following disclosure hereby replaces the corresponding section under “Board of Trustees, Management and Service Providers” on page 18 of the SAI: B. Principal Officers of the Trust The officers of the Trust conduct and supervise its daily business. As of the date of this SAI, the officers of the Trust, their year of birth and their principal occupations during the past five years are as set forth below. Each officer serves until his or her death, resignation or removal and replacement. The business address of each officer is c/o Atlantic Fund Services, Three Canal Plaza, Suite 600, Portland, Maine 04101. Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Jessica A. Chase Born: 1970 President; Principal Executive Officer Since 2015 Senior Vice President, Atlantic since 2008. Karen Shaw Born: 1972 Treasurer; Principal Financial Officer Since 2008 Senior Vice President, Atlantic since 2008. Zachary Tackett Born: 1988 Vice President; Secretary and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Michael J. McKeen Born: 1971 Vice President Since 2009 Senior Vice President, Atlantic since 2008. Timothy Bowden Born: 1969 Vice President Since 2009 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic since 2013; Senior Fund Accountant, Atlantic, 2008–2013. Carlyn Edgar Born: 1963 Chief Compliance Officer Since 2008 Senior Vice President, Atlantic since 2008. * * * For more information, please contact a Fund customer service representative toll free at (855) 330-7085. PLEASE RETAIN FOR FUTURE REFERENCE.
